Name: Commission Regulation (EEC) No 87/91 of 14 January 1991 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  agricultural policy
 Date Published: nan

 No L 10/24 Official Journal of the European Communities 15 . 1 . 91 COMMISSION REGULATION (EEC) No 87/91 of 14 January 1991 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries tion (EEC) No 19/82 should accordingly by modified by details of the authority of Romania now empowered to issue export licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (4), as amended by Regulation (EEC) No 3785/90 (*), relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas Romania has changed the authority empowered to issue export licences ; Whereas Annex III to Regula ­ Article 1 In point IX of Annex III to Regulation (EEC) No 19/82 : 'Prodexport' is replaced by 'MinistÃ ¨re du Commerce et du Tourisme  DÃ ©partement pour le Commerce ExtÃ ©rieur'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 275, 18 . 10 . 1980, p. 2. 3 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 3, 7 . 1 . 1982, p . 18 . 0 OJ No L 364, 28 . 12. 1990, p . 23 .